      Case 4:20-cv-00128-RSB-CLR Document 5 Filed 10/06/20 Page 1 of 5




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

ABANOOB ABDEL-MALAK,                   )
                                       )
                                       )
                Plaintiff,             )
                                       )
v.                                     )          CV420-128
                                       )
UNITED STATES MARSHALL,                )
et al.,                                )
                                       )
                Defendants.            )

                                  ORDER

      Plaintiff Abanoob Abdel-Malak has submitted a complicated and

confusing complaint . Doc. 1. He has also filed motions seeking to proceed

in forma pauperis (IFP), doc. 2 and authorization for electronic filing, doc.

3. After reviewing plaintiff’s application, it appears that he lacks sufficient

resources to prepay the filing fee.        Accordingly, the Court GRANTS

plaintiff leave to proceed in forma pauperis. Doc. 2.

      Plaintiff’s motion for permission to file electronically is also

DENIED. Doc. 3. Authorization for use the Court’s Case Management

and Electronic Case Filing (CM/ECF) system by a pro se plaintiff is

sparingly granted. Plaintiff has offered no reason why it should be
     Case 4:20-cv-00128-RSB-CLR Document 5 Filed 10/06/20 Page 2 of 5




permitted in this case. He, therefore, may prosecute his lawsuit via the

U.S. Mail and by accessing public filings through PACER. See

www.pacer.gov (Public Access to Court Electronic Records).

     Furthermore, plaintiff’s pleadings can only be characterized as what

is “often disparagingly referred to as [a] ‘shotgun pleading.’” Weiland v.

Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015).

The Eleventh Circuit has engaged in a “thirty-year salvo of criticism aimed

at shotgun pleadings, and there is no ceasefire in sight.” See id. at 1321 &

n.9 (collecting cases). The crux of the Court’s admonishment of shotgun

pleadings is that they fail to adhere to pleading requirements designed to

ensure that a defending party is provided enough clarity to adequately

respond. Cf. Fed. R. Civ. P. 8–11 (rules for civil pleadings before the

Federal Courts). They typically present in four varieties:

     (1) a complaint containing multiple counts where each count
     adopts the allegations of all preceding counts; (2) a complaint
     that is replete with conclusory, vague, and immaterial facts not
     obviously connected to any particular cause of action; (3) a
     pleading that does not separate into a different count each
     cause of action or claim for relief; and (4) a pleading that
     asserts multiple claims against multiple defendants without
     specifying which defendant allegedly committed which claim.

Adams v. Huntsville Hosp., —Fed. App’x. —, 2020 WL3886440, at *2 (11th

Cir. July 10, 2020) (citing Weiland, 792 F.3d at 1321–23).
      Case 4:20-cv-00128-RSB-CLR Document 5 Filed 10/06/20 Page 3 of 5




      Plaintiff’s pleadings, as currently drafted, make any meaningful

response impossible. Confusingly, the factual recitation begins and ends

mid-paragraph and contains virtually no information relevant to the

named parties. See doc. 1 at 3–23. It also appears to have been originally

drafted for use in a separate case, as it repeatedly refers to entities not

named in this action as defendants. See, e.g., id. at 12–14 (describing

claims against “Defendant County of Riverside); also compare id. at 2

(identifying John Doe as an employee of the United States Marshals in

Chatham County, Georgia) with id. at 15 (describing John Doe as an

individual that confiscated and destroyed documents in a California

court). It is simply impossible, from reading the complaint, to determine

what objectionable conduct was committed by any particular defendant,

much less what legal theory or theories might establish that defendant’s

civil liability.

      The complaint is similarly unclear as to what claims are being

asserted and relief sought in this Court. Plaintiff has handwritten on the

first page of the otherwise type-written complaint “Request to Amend,”

though no previous filing has been made. Id. at 1. He also describes at

least fourteen separate causes of action, though none appear to involve the
      Case 4:20-cv-00128-RSB-CLR Document 5 Filed 10/06/20 Page 4 of 5




named defendants. See id. at 12–24. Finally, plaintiff seeks injunctive

relief to preserve “video footage from inside the U.S. District Court in

Savannah on September 11, 2019,” but provides no accompanying motion

nor argument for why such relief is appropriate. Id. at 25. He also seeks

$90,000,000 is damages and the transfer of this action to an unidentified

court in California. Id. He offers no reason for why transfer is warranted;

if he contends that California is the appropriate venue for this action, as

the plaintiff, he is free to file it there.

      As plaintiff is proceeding pro se and he might be able to more

carefully and clearly craft his complaint, the Court will afford a single

opportunity to amend in order to comply with the pleading standards of

the Federal Rules of Civil Procedure and to better articulate the claims

asserted against the named defendants. Jenkins v. Walker, 620 F. App’x.

709, 711 (11th Cir. 2015) (“[W]hen a more carefully drafted complaint

might state a claim, a district court should give a pro se plaintiff at least

one chance to amend the complaint before the court dismisses the action.”

(citing Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part

by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n. 1

(11th Cir. 2002) (en banc)); see also Fed. R. Civ. P. 15(a)(2) (courts should
     Case 4:20-cv-00128-RSB-CLR Document 5 Filed 10/06/20 Page 5 of 5




grant leave to amend “freely . . . when justice so requires”). He is remined

that a well pleaded complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The complaint need not contain

detailed factual allegations, but it must provide enough support to “allow[]

the court to draw the reasonable inference that the defendant[s are] liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. It must demonstrate

“more than a sheer possibility that a defendant has acted unlawfully.” Id.

Plaintiff is DIRECTED to file an amended complaint within 14 days of

this Order.

      SO ORDERED, this 6th day of October, 2020.



                                      _______________________________
                                      _______
                                            _______
                                                  _________
                                                          ____
                                      CHR
                                       HRISTO
                                           TO P ER L. RAY
                                       HRISTOPHER
                                            OPH
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
